EXHIBIT-32.1 CERTIFICATION PURSUANT TO 18U.S.C SECTION 1350 AS ADOPTEDPURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Northern Empire Energy Corp. (the "Company") on Form 10-K for the year ended December 31, 2014 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Raniero Corsini, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in this Report fairly presents, in all material aspects, the financial condition and results of operations of all the Company. Dated:March 20, 2015 /s/ Raniero Corsini Raniero Corsini Title: Chief Executive Officer and Chief Financial Officer
